PER CURIAM.
We affirm the trial court’s award of attorney’s fees to appellee. As the prevailing party in the mechanic’s lien action brought under section 713.29, Florida Statutes (1992), appellee is entitled to an award of reasonable attorney’s fees. Appehant never appealed the underlying judgment entered in favor of appellee, although he seems to be challenging the vahdity of that judgment, untimely, in this appeal from the resulting attorney’s fees and costs award.
WARNER, POLEN and PARIENTE, JJ., concur.